Exhibit 10.78

 

CAP ROCK ENERGY CORPORATION

SUPPLEMENTAL EXECUTIVE DEFERRED

COMPENSATION RETIREMENT PLAN

 

PLAN DOCUMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  PURPOSE OF PLAN

1.1

PURPOSE OF PLAN

 

 

ARTICLE II  DEFINITIONS

2.1

ACCOUNT

2.2

BENEFICIARY

2.3

BOARD

2.4

CODE

2.5

COMMITTEE

2.6

COMPANY

2.7

COMPANY CONTRIBUTION

2.8

COMPENSATION

2.9

EFFECTIVE DATE

2.10

ELIGIBLE EMPLOYEE

2.11

ENTRY DATE

2.12

NONQUALIFIED DEFERRAL CONTRIBUTION

2.13

PARTICIPANT

2.14

PARTICIPANT ENROLLMENT AND ELECTION FORM

2.15

PLAN

2.16

PLAN YEAR

2.17

TRUST

2.18

TRUSTEE

2.19

VALUATION DATE

 

 

ARTICLE III  ELIGIBILITY AND PARTICIPATION

3.1

REQUIREMENTS

3.2

RE-EMPLOYMENT

3.3

CHANGE OF EMPLOYMENT CATEGORY

 

 

ARTICLE IV  NONQUALIFIED DEFERRAL CONTRIBUTIONS

4.1

NONQUALIFIED DEFERRAL ELECTIONS

4.2

PAYROLL DEDUCTIONS

4.3

TIMING OF CONTRIBUTION

 

 

ARTICLE V  COMPANY CONTRIBUTIONS

5.1

COMPANY CONTRIBUTION

5.2

TIMING OF CONTRIBUTION

 

--------------------------------------------------------------------------------


 

ARTICLE VI  PLAN ACCOUNTS

6.1

ESTABLISHMENT OF ACCOUNTS

6.2

NONQUALIFIED DEFERRAL ACCOUNT

6.3

COMPANY CONTRIBUTION ACCOUNT

6.4

ALLOCATION OF INCOME

 

 

ARTICLE VII  ALLOCATION OF FUNDS

7.1

ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS

7.2

ACCOUNTING FOR DISTRIBUTION

7.3

INTERIM VALUATIONS

 

 

ARTICLE VIII  VESTING

8.1

NONQUALIFIED DEFERRAL CONTRIBUTIONS

8.2

COMPANY CONTRIBUTIONS

 

 

ARTICLE IX  PAYMENTS OF BENEFITS

9.1

PAYMENTS OF BENEFITS

9.2

WITHDRAWAL OF FUNDS

 

 

ARTICLE X  COMMITTEE ADMINISTRATION

10.1

COMMITTEE

 

 

ARTICLE XI  THE TRUST

11.1

ESTABLISHMENT OF TRUST

 

 

ARTICLE XII  ADMINISTRATION

12.1

ADMINISTRATIVE AUTHORITY

12.2

MUTUAL EXCLUSION OF RESPONSIBILITY

12.3

UNIFORMITY OF DISCRETIONARY ACTS

12.4

LITIGATION

12.5

PAYMENT OF ADMINISTRATION EXPENSES

12.6

CLAIMS PROCEDURE

12.7

LIABILITY OF COMMITTEE, INDEMNIFICATION

12.8

EXPENSES

12.9

TAXES

12.10

ATTORNEY’S FEES

 

--------------------------------------------------------------------------------


 

ARTICLE I - PURPOSE OF PLAN

 

1.1                                 PURPOSE OF PLAN.   The Company intends and
desires by the adoption of this Plan to recognize the value to the Company of
the past and present services of Eligible Employees covered by the Plan and to
encourage an assure their continued service with the Company by making more
adequate provisions for their future retirement security.

 

This Plan has been adopted to provide certain select management and highly
compensated employees of Cap Rock Energy Corporation the opportunity to
accumulate deferred compensation until retirement, disability, resignation,
dismissal or death.

 

This Plan is intended to be “a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”) and shall be interpreted and administered in a
manner consistent with that intent.

 

ARTICLE II - DEFINITIONS

 

2.1                                 ACCOUNT means those separate accounts
established and maintained under the Plan in the name of each Participant as
required pursuant to the provisions of Article VII.

 

2.2                                 BENEFICIARY means a Participant’s
beneficiary or beneficiaries identified on the Participant Enrollment and
Election Form.

 

2.3                                 BOARD means the Board of Directors of Cap
Rock Energy Corporation.

 

2.4                                 CODE means the Internal Revenue Code of 1986
and the regulations thereunder, as amended from time to time.

 

2.5                                 COMMITTEE means the Retirement Committee
appointed by the Board.

 

2.6                                 COMPANY means Cap Rock Energy Corporation or
any company which is a successor as a result of merger, consolidation,
liquidation, transfer of assets, or other reorganization.

 

2.7                                 COMPANY CONTRIBUTION means an amount
contributed by the Company pursuant to the provisions of Article V.

 

2.8                                 COMPENSATION means base salary or wages,
plus overtime, bonuses, commissions, etc., which is paid the employee by the
Company for the performance of duties during the Plan Year.  Compensation used
shall be prior to any salary deferrals.

 

1

--------------------------------------------------------------------------------


 

2.9                                 EFFECTIVE DATE means the date on which the
Company adopts the Plan.

 

2.10                           ELIGIBLE EMPLOYEE means, for any Plan Year (or
applicable portion thereof), person employed by the Company who is determined by
the Board to be a member of select group of management or highly compensated
employees, who is designated by the Board to be eligible under the Plan.  By
fifteen days prior to the beginning of a Plan Year, the Company shall notify
those individuals, if any, who will be Eligible Employees for the next Plan
Year. If the Company determines that an employee first becomes an Eligible
Employee during a Plan Year, the Company shall notify such employee of its
determination and of the date during the Plan Year on which the employee shall.
first become an Eligible Employee.

 

2.11                           ENTRY DATE means the date as determined by the
Company.

 

2.12                           NONQUALIFIED DEFERRAL CONTRIBUTION means
Compensation that is due to be earned and which would otherwise be paid to the
Participant, which the Participant elects to defer under the Plan and which is
contributed on behalf of each Participant by the Company pursuant to the
provisions of Article IV.

 

2.13                           PARTICIPANT means any person so designated in
accordance with the provisions of Article III, including where appropriate
according to the context of the Plan, any former employee who is or may become
(or whose Beneficiaries may become) eligible to receive a benefit under the
Plan.

 

2.14                           PARTICIPANT ENROLLMENT AND ELECTION FORM means
the form on which a Participant elects to defer Compensation hereunder and on
which the Participant makes certain other designations as required thereon.

 

2.15                           PLAN means this Cap Rock Energy Corporation
Supplemental Executive Deferred Compensation Retirement Plan.

 

2.16                           PLAN YEAR means the twelve (12) month period
ending on December 31 each year.

 

2.17                           TRUST means the trust fund established pursuant
to the Plan.

 

2.18                           TRUSTEE means the trustee named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named pursuant to the terms of the agreement establishing the Trust.

 

2.19                           VALUATION DATE means the last day of each Plan
Year and any other date that the Company, in its sole discretion, designates as
a Valuation Date.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

3.1                                 REQUIREMENTS.   Every Eligible Employee as
of the Effective Date shall be eligible to become a Participant on the Effective
Date. Every other Eligible Employee shall be eligible to become a Participant on
the first Entry Date occurring on or after the date on which he or she becomes
an Eligible Employee. No individual shall become a Participant, however, if he
or she in not an Eligible Employee on the date his or her participation is to
begin.

 

Participation in the Plan is voluntary. In order to participate, an otherwise
Eligible Employee must execute a valid Participant Enrollment and Election Form
in such manner as the Company may require and must agree to make Nonqualified
Deferral Contributions as provided in Article IV.

 

3.2                                 RE-EMPLOYMENT.   If a Participant whose
employment with the Company is terminated is subsequently re-employed, he or she
shall become a Participant in the Plan in accordance with the provisions of
Section 3.1 of this Article.

 

3.3                                 CHANGE OF EMPLOYMENT CATEGORY.   During any
period in which a Participant remains in the employ of the Company, but ceases
to be an Eligible Employee, he or she shall not be eligible to make additional
Nonqualified Deferral Contributions under this Plan.

 

ARTICLE IV - NONQUALIFIED DEFERRAL CONTRIBUTIONS

 

4.1                                 NONQUALIFIED DEFERRAL ELECTIONS.   In
accordance with rules established by the Company, a Participant may elect to
make a Nonqualified Deferral Contribution with respect to a Plan Year by use of
a Participant Enrollment and Election Form.

 

4.2                                 PAYROLL DEDUCTIONS.   Nonqualified Deferral
Contributions shall be made through payroll deductions. The Participant may
change the amount of his or her Nonqualified Deferral Contribution amount by
delivering to the Company at least fifteen days prior to the beginning of any
quarter a new Participant Enrollment and Election form with such change being
first effective for Compensation to be earned in the first payroll period of the
quarter. Once made, a Nonqualified Deferral Contribution payroll deduction
election shall continue in force indefinitely, until changed by the Participant
on a subsequent Participant Enrollment and Election Form delivered to the
Company.

 

4.3                                 TIMING OF CONTRIBUTION.   Nonqualified
Deferral Contributions shall be made at the same time Eligible Employees are
paid.

 

ARTICLE V - COMPANY CONTRIBUTIONS

 

5.1                                 COMPANY CONTRIBUTION.   In its sole
discretion, the Company may make a Company Contribution on behalf a Participant.

 

3

--------------------------------------------------------------------------------


 

5.2                                 TIMING OF CONTRIBUTION.   Company
Contributions shall be made as soon as administratively feasible after declared
by the Board.

 

ARTICLE VI - PLAN ACCOUNTS

 

6.1                                 ESTABLISHMENT OF ACCOUNTS.   There shall be
established and maintained by the Company separate Accounts in the name of each
Participant, as required and as described in this Article VI.

 

6.2                                 NONQUALIFIED DEFERRAL ACCOUNT.   The Company
shall establish an Account to which are credited a Participant’s Nonqualified
Deferral Contributions, plus amounts equal to any income, gains, or losses (to
extent realized, based upon fair market value of the Account’s assets)
attributable or allocable to the Participant’s Account.

 

6.3                                 COMPANY CONTRIBUTION ACCOUNT.   The Company
shall establish an Account to which are credited a Participant’s Company
Contributions, plus amounts equal to any income, gains, or losses (to extent
realized, based upon fair market value of the Account’s assets) attributable or
allocable to the Participant’s Account.

 

6.4                                 ALLOCATION OF INCOME.   The Company shall
have the discretion to allocate such income, gains, or losses among Accounts
pursuant to such allocation rules as the Company deems to be reasonable and
administratively practicable.

 

ARTICLE VII - ALLOCATION OF FUNDS

 

7.1                                 ALLOCATION OF EARNINGS OR LOSSES ON
ACCOUNTS.   Each Participant’s Account shall be invested in such investments as
the Trustee shall determine. The Trustee may (but is not required to) consider
the Participant’s investment preferences when investing amounts credited to the
Participant’s Accounts.  Such investment preferences shall be related to the
Trustee at the time and in the manner prescribed by the Company, in its sole
discretion.  The Participant’s Accounts will be credited or debited with the
increase or decrease in the realizable net asset value or credited interest, as
applicable, of each investment, as follows. As of each Valuation Date, an amount
equal to the net increase of decrease in realizable net asset value or credited
interest, as applicable (as determined by the Trustee), of each investment
option within the Trust since the preceding Valuation Date shall be allocated
among all Participants’ Accounts to be invested in that investment option in
accordance with the ratio which the portion, determined as provided herein,
bears to the aggregate of all amounts to be invested within that investment
option.

 

7.2                                 ACCOUNTING FOR DISTRIBUTION.   As of the
date of any distribution under the Plan to a Participant or his or her
Beneficiary or Beneficiaries, such distribution shall be charged to the
applicable Participant’s Account.

 

7.3                                 INTERIM VALUATIONS.   If it is determined by
the Company that the value of the Trust as

 

4

--------------------------------------------------------------------------------


 

of any date on which distributions are to be made differs materially from the
value of the Trust on the prior Valuation Date upon which the distribution is to
be based, the Company, in its discretion, shall have the right to designate any
date in the interim as a Valuation Date for the purpose of revaluing the Trust
so that the Account from which the distribution is being made will, prior to the
distribution, reflect its share of such material difference in value.

 

ARTICLE VIII - VESTING

 

8.1                                 NONQUALIFIED DEFERRAL CONTRIBUTIONS.   A
Participant shall always be one hundred percent (100%) vested in amounts
credited to his or her Nonqualified Deferral Account.

 

8.2                                 COMPANY CONTRIBUTIONS.   A Participant’s
Company Contribution Account will be subject to the vesting schedule attached
hereto as Exhibit “A”

 

ARTICLE IX - PAYMENTS OF BENEFITS

 

9.1                                 PAYMENTS OF BENEFITS.   The benefit payable
under this Plan on account of a Participant’s termination of employment,
retirement, disability, or death shall be distributed in a cash lump sum as soon
as practicable and no later than sixty (60) days after the earlier of such
termination of employment, retirement, incurrence of disability (as determined
by the Committee), or death. Any death benefit payable under the Plan shall be
payable to the Participant’s Beneficiary.

 

9.2                                 WITHDRAWAL OF FUNDS.   Any participate may
withdraw any amount of money at anytime that he or she has contributed to this
Plan without penalty from the Plan. Any participate withdrawing money from the
Plan in this manner shall be responsible for taxes including income taxes as
ordinary income.

 

ARTICLE X - COMMITTEE ADMINISTRATION

 

10.1                           COMMITTEE.   The Committee shall administer,
construe, and interpret this Plan and shall determine, subject to the provision
of this Plan, the Eligible Employees who become Participants in the Plan from
time to time and the amount, if any, due a Participant (or his or her
Beneficiary) under this Plan. No member of the Committee shall be liable for any
act done or determination made in good faith. No member of the Committee who is
a Participant in this Plan may vote on matters affecting his or her personal
benefit under this Plan, but any such member shall otherwise be fully entitled
to act in matters arising out of or affecting this Plan notwithstanding his or
her participation herein. In carrying out its duties herein, the Committee shall
have discretionary authority to exercise all powers and to make all
determinations, consistent with the terms of the Plan, in all matters entrusted
to it, and its determinations shall be given deference and shall be final and
binding on all interested parties.

 

ARTICLE XI - THE TRUST

 

11.1                           ESTABLISHMENT OF TRUST.   The Company shall
establish the Trust with the Trustee,

 

5

--------------------------------------------------------------------------------


 

pursuant to such terms and conditions as are set forth in the Trust agreement to
be entered into between the Company and the Trustee. The Trust is intended to be
treated as a “grantor” trust under the Code, and the establishment of the Trust
is not intended to cause Participants to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted.

 

ARTICLE XII - ADMINISTRATION

 

12.1                           ADMINISTRATIVE AUTHORITY.   Except as otherwise
specifically provided herein, the Company shall have the sole responsibility for
and the sole control of the operation and administration of the Plan, and shall
have the power and authority to take all actions including the right to amend or
terminate the Plan, and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan, including,
without limiting the generality of the, foregoing, the power, duty, and
responsibility to:

 

a)                                      Resolve and determine all disputes or
questions arising under the Plan, including the power to determine the rights of
Eligible Employees, Participants, and Beneficiaries, and their respective
benefits, and to remedy any ambiguities, inconsistencies, or omissions in the
Plan.

 

b)                                     Adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan.

 

c)                                      Implement the Plan in accordance with
its terms and the rules and regulations adopted as above.

 

d)                                     Make determinations with respect to the
eligibility of any Eligible Employee as a Participant and make determination
concerning the crediting and distribution of Plan Accounts.

 

e)                                      Appoint any persons or firms, or
otherwise act to secure specialized advice or assistance, as it deems necessary
or desirable in connection with the administration and operation of the Plan,
and the Company shall be entitled to rely conclusively upon, and shall be fully
protected in any action or omission taken by it in good faith reliance upon the
advice or delegate from time to time by written instrument all or any part of
its duties, powers, or responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person or committee, and in the
same manner to revoke any such delegation of duties, powers, or
responsibilities. Any action of such person or committee in the exercise of such
delegated duties, powers, or responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the
Company.  Further, the Company may authorize one or more persons to execute any
certificate or document on behalf of the Company, in which event any person
notified by the Company of such authorization shall be entitled to accept and;
conclusively rely upon any such certificate or document executed by such person
as representing action by the Company until such

 

6

--------------------------------------------------------------------------------


 

third person shall have been notified of the revocation of such authority.

 

12.2                           MUTUAL EXCLUSION OF RESPONSIBILITY.   Neither the
Trustee nor the Company shall be obliged to inquire into or be responsible for
any act or failure to act, or the authority therefor, on the part of the other.

 

12.3                           UNIFORMITY OF DISCRETIONARY ACTS.   Whenever in
the administration or operation of the Plan discretionary actions by the Company
are required or permitted, such actions shall be consistently and uniformly
applied to all persons similarly situated, and no such action shall be taken
which shall discriminate in favor of any particular person or

group of persons.

 

12.4                           LITIGATION.   Except as may be otherwise required
by law, in any action or judicial proceeding affecting the Plan, no Participant
or Beneficiary shall be entitled to any notice or service of process, and any
final judgment entered in such action shall be binding on all persons interested
in or claiming under the Plan.

 

12.5                           PAYMENT OF ADMINISTRATION EXPENSES.   All
expenses incurred in the administration and operation of the Plan and the Trust,
including any taxes payable by the Company in respect of the Plan or Trust or
payable by or from the Trust pursuant to its terms shall be paid by the Company.

 

12.6                           CLAIMS PROCEDURE.

 

a)                                      Notice of Claim. Any Eligible Employee
or Beneficiary, or the duly authorized representative of an Eligible Employee or
Beneficiary, may file with the Committee a claim for a Plan benefit. Such a
claim must be in writing on a form provided by the Committee and must be
delivered to the Committee, in person or by mail, postage prepaid. Within ninety
(90) days after the receipt of such a claim, the Committee shall send to the
claimant, by mail, postage prepaid, a notice of the granting or the denying, in
whole or in part, of such claim, unless special circumstances require an
extension of time for processing the claim. In no event may the extension exceed
ninety (90) days from the end of the initial period. If such an extension is
necessary, the claimant will be given a written notice to this effect prior to
the expiration of the initial ninety (90) day period. The Committee shall have
full discretion to deny or grant a claim in whole or in part in accordance with
the terms of the Plan. If notice of the denial of a claim is not furnished in
accordance with this Section, the claim shall be denied and the claimant shall
be permitted to exercise his or her right to review pursuant to Sections 13.6(c)
and 13.6(d) of the Plan, as applicable.

 

b)                                     Action on Claim. The Committee shall
provide to every claimant who is denied a claim for benefits a written notice
setting forth, in a manner calculated to be understood by the claimant:

 

7

--------------------------------------------------------------------------------


 

(i)                                     The specific reason or reasons for the
denial;

 

(ii)                                  A specific reference to the pertinent Plan
provisions on which the denial is based;

 

(iii)                               A description of any additional material or
information necessary of the claimant to perfect the claim and an explanation of
why such material or information is necessary; and

 

(iv)                              An explanation of the Plan’s claim review
procedure.

 

c)                                      Review of Denial. Within sixty (60) days
after the receipt by a claimant of written notification of the denial (in whole
or in part) of a claim, the claimant or the claimant’ s duly authorized
representative, upon written application to the Committee, delivered in person
or by certified mail, postage prepaid, may review pertinent documents and may
submit to the Committee, in writing, issues and comments concerning the claim.

 

d)                                     Decision on Review. Upon the Committee’s
receipt of a notice of a request for review, the Committee shall make a prompt
decision on the review and shall communicate the decision on review in writing
to the claimant The decision on review shall be written in a manner calculated
to be understood by the claimant and shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision is based.  The decision on review shall be made not later than sixty
(60) days after the Committee’s receipt of a request for a review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered not later than one hundred twenty (120) days after
receipt of the request for review. If an extension is necessary, the claimant
shall be given written notice of the extension by the Committee prior to the
expiration of the initial sixty (60) day period. If notice of the decision on
review is not furnished in accordance with this Section, the claim shall be
denied on review.

 

12.7                           LIABILITY OF COMMITTEE, INDEMNIFICATION.    To
the extent permitted by law, the Committee or any Company employee shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan unless attributable to his or her
own bad faith or willful misconduct.

 

12.8                           EXPENSES.   The cost of the establishment of the
Plan and the adoption of the Plan by the Company, including but not limited to
legal and accounting fees, shall be borne by the Company.

 

12.9                           TAXES.   All amounts payable hereunder shall be
reduced by any and all federal, state, and local taxes imposed upon an Eligible
Employee or his or her Beneficiary which are required to be paid or withheld by
Company. The determination by the Company regarding applicable income and

 

8

--------------------------------------------------------------------------------


 

employment tax withholding requirements shall be final and binding on the
Eligible Employee.

 

12.10                     ATTORNEY’S FEES.   The Company shall pay the
reasonable attorney’s fees incurred by any Eligible Employee in an action
brought against Company to enforce Eligible Employee’s rights under the Plan,
provided that such fees shall only be payable in the event that the Eligible
Employee prevails in such action.

 

CAP ROCK ENERGY CORPORATION

 

 

By:  /s/ Celia Zinn

 

Celia Zinn, Controller

 

 

 

 

 

Date:

November 14, 2002

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit “A”

 

VESTING SCHEDULE

 

1 Year - 10

%

2 Years - 20

%

3 Years - 30

%

4 Years - 40

%

5 Years - 60

%

6 Years - 80

%

7 Years - 100

%

 

--------------------------------------------------------------------------------

* This Vesting Schedule includes all prior years that a participant
participating in this Plan participated in the Cap Rock Electric Cooperative,
Inc. Supplemental Executive Deferred Compensation Retirement Plan.

 

10

--------------------------------------------------------------------------------